Mr. Justice Marshall
delivered the opinion of the Court.
Appellant, the mother of an illegitimate child, brought this action in United States District Court on behalf of herself, her child, and others similarly situated to enjoin *615the “discriminatory application” of Art. 602 of the Texas Penal Code. A three-judge court was convened pursuant to 28 U. S. C. § 2281, but that court dismissed the action for want of standing.1 335 F. Supp. 804 (ND Tex. 1971). We postponed consideration of jurisdiction until argument on the merits, 405 U. S. 1064, and now affirm the judgment below.
Article 602, in relevant part, provides: “any parent who shall wilfully desert, neglect or refuse to provide for the support and maintenance of his or her child or children under eighteen years of age, shall be guilty of a misdemeanor, and upon conviction, shall be punished by confinement in the County Jail for not more than two years.” The Texas courts have consistently construed this statute to apply solely to the parents of legitimate children and to impose no duty of support on the parents of illegitimate children. See Home of the Holy Infancy v. Kaska, 397 S. W. 2d 208, 210 (Tex. 1966); Beaver v. State, 96 Tex. Cr. R. 179, 256 S. W. 929 (1923). In her complaint, appellant alleges that one Richard D. is the father of her child, that Richard D. has refused to provide support for the child, and that although appellant made application to the local district attorney for enforcement of Art. 602 against Richard D., the district attorney refused to take action for the express *616reason that, in his view, the fathers of illegitimate children were not within the scope of Art. 602.2
Appellant argues that this interpretation of Art. 602 discriminates between legitimate and illegitimate children without rational foundation and therefore violates the Equal Protection Clause of the Fourteenth Amendment. Cf. Gomez v. Perez, 409 U. S. 535 (1973) ; Weber v. Aetna Casualty & Surety Co., 406 U. S. 164 (1972); Glona v. American Guarantee & Liability Ins. Co., 391 U. S. 73 (1968); Levy v. Louisiana, 391 U. S. 68 (1968). But cf. Labine v. Vincent, 401 U. S. 532 (1971). Although her complaint is not entirely clear on this point, she apparently seeks an injunction running against the district attorney forbidding him from declining prosecution on the ground that the unsupported child is illegitimate.
Before we can consider the merits of appellant’s claim or the propriety of the relief requested, however, appellant must first demonstrate that she is entitled to invoke the judicial process. She must, in other words, show that the facts alleged present the court with a “case or controversy” in the constitutional sense and that she is a proper plaintiff to raise the issues sought to be litigated. The threshold question which must be answered is whether the appellant has “alleged such a personal stake in the outcome of the controversy as to assure that concrete adverseness which sharpens the presentation of issues upon which the court so largely depends for illumination of difficult constitutional questions.” Baker v. Carr, 369 U. S. 186, 204 (1962).
Recent decisions by this Court have greatly expanded the types of “personal stake [s]” which are capable of *617conferring standing on a potential plaintiff. Compare Tennessee Electric Power Co. v. TVA, 306 U. S. 118 (1939), and Alabama Power Co. v. Ickes, 302 U. S. 464 (1938), with Barlow v. Collins, 397 U. S. 159 (1970), and Association of Data Processing Service Organizations v. Camp, 397 U. S. 150 (1970). But as we pointed out only last Term, “broadening the categories of injury that may be alleged in support of standing is a different matter from abandoning the requirement that the party seeking review must himself have suffered an injury.” Sierra Club v. Morton, 405 U. S. 727, 738 (1972). Although the law of standing has been greatly changed in the last 10 years, we have steadfastly adhered to the requirement that, at least in the absence of a statute expressly conferring standing,3 federal plaintiffs must allege some threatened or actual injury resulting from the putatively illegal action before a federal court may assume jurisdiction.4 See, e. g., Moose Lodge No. 107 v. Irvis, 407 U. S. 163, 166-167 (1972); Flast v. Cohen, 392 U. S. 83, 101 (1968); Baker v. Carr, 369 U. S. 186, 204 (1962): Cf. Laird v. Tatum, 408 U. S. 1, 13 (1972).
Applying this test to the facts of this case, we hold that, in the unique context of a challenge to a criminal statute, appellant has failed to allege a sufficient nexus *618between her injury and the government action which she attacks to justify judicial intervention. To be sure, appellant no doubt suffered an injury stemming from the failure of her child’s father to contribute support payments. But the bare existence of an abstract injury meets only the first half of the standing requirement. “The party who invokes [judicial] power must be able to show . . . that he has sustained or is immediately in danger of sustaining some direct injury as the result of [a statute’s] enforcement.” Massachusetts v. Mellon, 262 U. S. 447, 488 (1923) (emphasis added). See also Ex parte Lévitt, 302 U. S. 633, 634 (1937). As this Court made plain in Flast v. Cohen, supra, a plaintiff must show “a logical nexus between the status asserted and the claim sought to be adjudicated. . . . Such inquiries into the nexus between the status asserted by the litigant and the claim he presents are essential to assure that he is a proper and appropriate party to invoke federal judicial power.” Id., at 102.
Here, appellant has made no showing that her failure to secure support payments results from the nonenforcement, as to her child’s father, of Art. 602. Although the Texas statute appears to create a continuing duty, it does not follow the civil contempt model whereby the defendant “keeps the keys to the jail in his own pocket” and may be released whenever he complies with his legal obligations. On the contrary, the statute creates a completed offense with a fixed penalty as soon as a parent fails to support his child. Thus, if appellant were granted the requested relief, it would result only in the jailing of the child’s father. The prospect that prosecution will, at least in the future, result in payment of support can, at best, be termed only speculative. Certainly the “direct” relationship between the alleged injury and the claim sought to be adjudicated, which previous decisions of this Court suggest is a prerequisite of standing, is absent in this case.
*619The Court’s prior decisions consistently hold that a citizen lacks standing to contest the policies of the prosecuting authority when he himself- is neither prosecuted nor threatened with prosecution. See Younger v. Harris, 401 U. S. 37, 42 (1971); Bailey v. Patterson, 369 U. S. 31, 33 (1962); Poe v. Ullman, 367 U. S. 497, 501 (1961). Although these cases arose in a somewhat different context, they demonstrate that, in American jurisprudence at least, a private citizen lacks a judicially cognizable interest in the prosecution or nonprosecution of another. Appellant does have an interest in the support of her child. But given the special status of criminal prosecutions in our system, we hold that appellant has made an insufficient showing of a direct nexus between the vindication of her interest and the enforcement of the State’s criminal laws. The District Court was therefore correct in dismissing the action for want of standing,5 and its judgment must be affirmed.6

go or^ere^


 The District Court also considered an attack on Art. 4.02 of the Texas Family Code, which imposes civil liability upon “spouses” for the support of their minor children. Petitioner argued that the statute violated equal protection because it imposed no civil liability on the parents of illegitimate children. However, the three-judge court held that the challenge to this statute was not properly before it since appellant did not seek an injunction running against any state official as to it. See 28 U. S. C. § 2281. The Court, therefore, remanded this portion of the case to a single district judge. 335 F. Supp. 804, 807. The District Court’s disposition of petitioner’s Art. 4.02 claim is not presently before us. But see Gomez v. Perez, 409 U. S. 535 (1973).


 Appellant attached to her complaint an affidavit, signed by an assistant district attorney, stating that the State was unable to institute prosecution “due to caselaw construing Art. 602 of the Penal Code to be inapplicable to fathers of illegitimate children.”


 It is, of course, true that “Congress may not confer jurisdiction on Art. Ill federal courts to render advisory opinions,” Sierra Club v. Morton, 405 U. S. 727, 732 n. 3 (1972). But Congress may enact statutes creating legal rights, the invasion of which creates standing, even though no injury would exist without the statute. See, e. g., Traficante v. Metropolitan Life Ins. Co., 409 U. S. 205, 212 (1972) (White, J., concurring); Hardin v. Kentucky Utilities Co., 390 U. S. 1, 6 (1968).


 One of the leading commentators on standing has written, “Even though the past law of standing is so cluttered and confused that almost every proposition has some exception, the federal courts have consistently adhered to one major proposition without exception: One who has no interest of his own at stake always lacks standing.” K. Davis, Administrative Law Text 428-429 (3d ed. 1972).


 We noted last Term that “[t]he requirement that a party seeking review must allege facts showing that he is himself adversely affected does not insulate executive action from judicial review, nor does it prevent any public interests from being protected through the judicial process.” Sierra Club v. Morton, 405 U. S., at 740. That observation is fully applicable here. As the District Court stated, “the proper party to challenge the constitutionality of Article 602 would be a parent of a legitimate child who has been prosecuted under the statute. Such a challenge would allege that because the parents of illegitimate children may not be prosecuted, the statute unfairly discriminates against the parents of legitimate children.” 335 F. Supp., at 806.


 Since we dispose of this case on the basis of lack of standing, we intimate no view as to the merits of appellant’s claim. But cf. Gomez v. Perez, 409 U. S. 535 (1973).